 328 NLRB No. 621NOTICE:  This opinion is subject to formal revision before publica-tion in the bound volumes of NLRB decisions.  Readers are re-quested to notify the Executive Secretary, National Labor Rela-tions Board, Washington, D.C.  20570, of any typographical orother formal errors so that corrections can be included in thebound volumes.Sorrento Coats, Inc. and ILGWU-Employers Vaca-tion, Health and Welfare Fund and SouthwestDistrict Council, Union of Needletrades, Indus-trial & Textile Employees (Unite), AFLŒCIO,CLC. Cases 31ŒCAŒ23318, 31ŒCAŒ23541, 31ŒCAŒ23562, 31ŒCAŒ23693, and 31ŒCAŒ23694May 24, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDLIEBMANUpon a charge filed by the ILGWU-Employers Vaca-tion, Health and Welfare Fund (Fund) on April 18, 1998,and charges filed by the Union on September 11 and
October 2, 1998, and January 22, 1999, and an amended
charge filed on March 5, 1999, the General Counsel of
the National Labor Relations Board issued a complaint
on March 17, 1999, against Sorrento Coats, Inc., the Re-spondent, alleging that it has violated Section 8(a)(5) and(1) of the National Labor Relations Act.  Although prop-erly served copies of the charges and complaint, the Re-spondent failed to file an answer.On April 14, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On April 16,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated April 2, 1999, notified the Respondent that
unless an answer were received by April 11, 1999, a
Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in San Bernardino,California, has been engaged in the business of sewing
women™s coats and blazers.  Within the 12 months pre-ceding issuance of the complaint, the Respondent pur-chased and received goods and services valued in excessof $50,000 from other enterprises located within the
State of California, each of which other enterprises had
received these goods in substantially the same form di-rectly from points located outside the State of California.Further, within the 12 months prior to the issuance of the
complaint, the Respondent derived gross revenues in
excess of $500,000.  We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act and that the Union is
a labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:INCLUDED:  All production and maintenanceemployees, present and future, including, but notnecessarily limited to, workers employed as helpers,
operators, pressers, sample makers, finishers, drap-ers, embroiderers, pleaters, shipping and receivingdepartment employees, mechanics, maintenance em-ployees, and general non-supervisory floor help.EXCLUDED:  Owners and partners, managersand engineers, and other supervisors who have theactual right to hire and fire, but who do not handle
production work as part of their regular work or any
other work belonging to the bargaining unit, watch-men and guards.In about November 1990, the Respondent and the In-ternational Ladies Garment Workers Union (ILGWU)entered into a collective-bargaining agreement, whichdesignated the ILGWU as the designated collective-
bargaining representative of the unit described above,
and the ILGWU was recognized as such by the Respon-dent.  This recognition was embodied in successive col-lective-bargaining agreements, the most recent of whichwas effective from November 1, 1993, until October 31,1996.In July 1995, the ILGWU merged with the Amalga-mated Clothing and Textile Workers Union, and conse-quently formed the Union of Needletrades, Industrial &Textile Employees (UNITE), AFLŒCIO, CLC (the Un-ion).Since July 1995, the Union has been the exclusivecollective-bargaining representative of the unit and, byvirtue of Section 9(a) of the Act, has been and is now the DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2exclusive representative of the unit for the purposes ofcollective bargaining with respect to rates of pay, wages,
hours of employment, and other terms and conditions of
employment.The Respondent™s recognition of the Union as the ex-clusive collective-bargaining representative of the unitunder Section 9(a) of the Act has been embodied in the
Respondent™s November 1, 1993 to October 31, 1996
collective-bargaining agreement with the Union and in
various extensions, including extensions executed by the
Respondent on about November 4, 1996, February 14,
1997, and November 11, 1998.On about February 24, 1997, the Respondent agreed toextend its November 1, 1993 to October 31, 1996 collec-tive-bargaining agreement with the Union for 1 year.  Onabout November 11, 1998, the Respondent retroactively,pursuant to its obligations under a settlement stipulationexecuted by it in Case 31ŒCAŒ22699, et al. and underthe terms of a Board order in those cases, agreed in
writing to extend its current collective-bargaining agree-ment with the Union through February 28, 1998.At no time has the Respondent attempted to terminateany collective-bargaining agreement with the Union,pursuant to article 36 of the agreement, or any other con-tractual provision or term, or in any other manner.On about February 28, 1998, pursuant to its terms, theRespondent™s collective-bargaining agreement with theUnion was automatically renewed for another year,through February 28, 1999.  Commencing in and beforeApril 1998, and continuing to date, the Union has re-quested the Respondent to bargain collectively with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment, as the exclu-sive collective-bargaining representative of the Respon-dent™s employees in the unit.On several dates in about July 1998, the Union orallyasked the Respondent to supply it with the names, ad-dresses, telephone numbers, and dates of hire of all unitemployees.  The Union repeated this request by letters on
about August 12 and 13, 1998.Commencing in about July 1998, and continuing untilabout October 1, 1998, the Respondent failed and refusedto supply the Union with the names, addresses, and dates
of hire of certain unit employees.  Commencing in about
July 1998, and continuing to date, the Respondent has
failed and refused to supply the Union with the telephone
numbers of any unit employees.Since about July 1998, the Respondent has failed andrefused to supply the Union with the names, addresses,telephone numbers, and dates of hire of about eight unit
employees.About the first half of April 1998, the Union orally re-quested that the Respondent provide it with payroll rec-ords and other data necessary to determine if the Re-spondent had lowered piece rates paid to unit employeesand to determine whether the Respondent had set piecerates to achieve the yields required by article 24 of theRespondent™s collective-bargaining agreement with the
Union.  The Union repeated this request, by letter, on
about September 1, 1998.These subjects relate to wages, hours, and other termsand conditions of employment of the unit employees, andare mandatory subjects for the purposes of collective
bargaining.  Since about the first half of April 1998, the
Respondent has failed and refused to supply the Union
with the payroll records and other data described above.
This information requested by the Union is relevant and
necessary to the collective-bargaining process betweenthe Union and the Respondent, and to the Union™s per-formance of its function as the exclusive collective-bargaining representative of the unit employees.Beginning on about May 28, 1998, and on variousdates thereafter in 1998, including on about May 28,June 18, September 23, and October 23, 1998, the Re-spondent:(1) Changed the established practice by which theUnion had adequate and meaningful access to the Re-spondent™s facility and to the unit employees so that theUnion could perform its function as the exclusive collec-tive-bargaining representative of unit employees.(2) On about each of the aforementioned dates, deniedthe Union adequate and meaningful access to the Re-spondent™s facility and to the unit.The Respondent engaged in the conduct set forth im-mediately above without prior notice to the Union andwithout affording the Union an opportunity to bargainwith it about this conduct.Commencing in about March 1997, and continuing todate, the Respondent has failed and refused to makecontributions to the Fund on behalf of the unit employ-ees, which contributions the Respondent was required tomake under the terms of its collective-bargaining agree-ment with the Union.  In addition, since about March1998, the Respondent has failed and refused to permit the
Fund to conduct an audit regarding the unit, which audit
the Respondent was required to permit under the terms of
its collective-bargaining agreement with the Union.Since on about September 16, 1998, the Respondenthas insisted that the Union agree to settle and withdrawpending unfair labor practice charges against the Re-spondent, as a condition of making its contractually re-quired contributions to the Fund on behalf of the unit andas a condition of its allowing the Fund to audit its records
regarding its payments to the Fund on behalf of the unit.
This condition imposed by the Respondent is not a man-datory subject for the purpose of collective bargaining.Since about September 16, 1998, the Respondent hasfailed and refused to acknowledge or abide by the termsof its collective-bargaining agreement with the Unionduring the agreement™s automatic renewal period fromFebruary 28, 1998, through February 28, 1999. SORRENTO COATS, INC.3CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused to bargain collectively and ingood faith with the Union as the exclusive collective-bargaining representative of the Respondent™s employeesin the unit, and has thereby engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1), and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(5)and (1) of the Act, we shall order the Respondent to rec-ognize and bargain with the Union as the exclusive rep-resentative of the unit employees, and to comply with theterms of the parties™ collective-bargaining agreement that
automatically renewed for the 1-year period ending on
February 28, 1999.  We also shall order the Respondent
to supply the Union with unit employees™ names, ad-dresses, telephone numbers, and dates of hire, and tofurnish the Union with requested payroll records andcertain other data relating to piece rates.Further, we shall order the Respondent to restore theestablished practice by which the Union had adequateand meaningful access to the Respondent™s facility and to
the unit employees.  Pursuant to that practice, the Re-spondent shall provide the Union access to its facilityand the unit employees.In addition, we shall order the Respondent to honor theterms of the collective-bargaining agreement, to makecontractually required contributions to the Fund on be-half of the unit employees, and to permit the Fund toconduct an audit regarding the unit.  We also shall orderthe Respondent to make its unit employees whole bymaking all contractually required contributions to the
Fund that it failed to make since about March 1997, in-cluding any additional amounts applicable to such delin-quent payments as determined pursuant to MerryweatherOptical Co., 240 NLRB 1213, 1216 (1979).  Further, theRespondent shall reimburse unit employees for any ex-penses ensuing from the Respondent™s failure to makesuch required contributions, as set forth in Kraft Plumb-ing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661F.2d 940 (9th Cir. 1981), and shall make them whole forany losses attributable to the Respondent™s failure toabide by the terms of the collective-bargaining agree-ment, such amounts to be computed in the manner setforth in Ogle Protection Service, 183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).1ORDERThe National Labor Relations Board orders that theRespondent, Sorrento Coats, Inc., San Bernardino, Cali-fornia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Failing and refusing to bargain with SouthwestDistrict Council, Union of Needletrades, Industrial &Textile Employees (UNITE), AFLŒCIO, CLC, as theexclusive representative of the employees in the appro-priate unit set forth below, and to comply with its collec-tive-bargaining agreement with the Union that automati-cally renewed and was effective for the one-year periodending on February 28, 1999.INCLUDED:  All production and maintenanceemployees, present and future, including, but notnecessarily limited to, workers employed as helpers,
operators, pressers, sample makers, finishers, drap-ers, embroiderers, pleaters, shipping and receivingdepartment employees, mechanics, maintenance em-ployees, and general non-supervisory floor help.EXCLUDED:  Owners and partners, managersand engineers, and other supervisors who have theactual right to hire and fire, but who do not handle
production work as part of their regular work or any
other work belonging to the bargaining unit, watch-men and guards.(b) Failing to make contributions to the ILGWU-Employers Vacation, Health and Welfare Fund on behalfof the unit employees as required by the Respondent™scollective-bargaining agreement with the Union.(c) Refusing to permit the Fund to conduct an audit ofthe Respondent™s records regarding the unit, which auditthe Respondent is required to permit under the terms of
its collective-bargaining agreement with the Union.(d) Insisting that the Union agree to settle and with-draw pending unfair labor practice charges against theRespondent as a condition of making the above-mentioned contractually required contributions to theFund and as a condition of its allowing the Fund to auditits records regarding its payments to the Fund.(e) Failing and refusing to provide the Union with theinformation requested by it in about April, July, August12 and 13, and September 1, 1998, which information is
necessary for, and relevant to, its performance of its
function as the exclusive representative of the unit.(f) Unilaterally changing the established practice bywhich the Union had adequate and meaningful access to                                                       1 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer's delinquentcontributions during the period of the delinquency, the Respondent willreimburse the employee, but the amount of such reimbursement will
constitute a setoff to the amount that the Respondent otherwise owesthe fund. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4the Respondent™s facility and to the unit employees sothat the Union could perform its function as the exclusive
representative of the employees, and denying the Union
such access.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and bargain with the Union as the exclu-sive collective-bargaining representative of the employ-ees in the above unit, and comply with the terms andconditions of employment of the collective-bargaining
agreement with the Union that automatically renewed
and was effective for the 1-year period ending on Febru-ary 28, 1999.(b) Make the contributions to the ILGWU-EmployersVacation, Health and Welfare Fund required by the col-lective-bargaining agreement, and reimburse the Fund forits failure to do so since about March 1997, as set forth in
the remedy section of this decision.(c) Make whole the unit employees, by reimbursingthem for any expenses ensuing from its failure to makethe required contributions to the Fund, and for any losses
attributable to the Respondent™s failure to abide by the
terms of the collective-bargaining agreement, as set forth
in the remedy section of this decision.(d) Permit the Fund to conduct an audit of the Respon-dent™s records regarding the unit, in accordance with theterms of the collective-bargaining agreement.(e) Furnish the Union with the names, addresses, tele-phone numbers, and dates of hire of all unit employees,and with payroll records and other data necessary to de-termine if the Respondent had lowered piece rates paid tounit employees and to determine whether the Respondent
had set piece rates to achieve the yields required by arti-cle 24 of the Respondent™s collective-bargaining agree-ment with the Union.(f) Restore the established practice by which the Unionhad adequate and meaningful access to the Respondent™sfacility and to the unit employees so that the Union couldperform its representative functions, and provide the
Union with such access pursuant to that practice.(g) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(h) Within 14 days after service by the Region, post atits facility in San Bernardino, California, copies of theattached notice marked ﬁAppendixﬂ.2  Copies of the no-                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-tice, on forms provided by the Regional Director for Re-gion 31, after being signed by the Respondent™s author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since March 1997.(i) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. May 24, 1999John C. Truesdale,                    ChairmanSarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain with SouthwestDistrict Council, Union of Needletrades, Industrial &Textile Employees (UNITE), AFLŒCIO, CLC, as theexclusive representative of the employees in the appro-priate unit set forth below, and to comply with our col-lective-bargaining agreement with the Union that auto-matically renewed and was effective for the 1-year pe-riod ending on February 28, 1999.INCLUDED:  All production and maintenanceemployees, present and future, including, but notnecessarily limited to, workers employed as helpers,                                                                                        ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SORRENTO COATS, INC.5operators, pressers, sample makers, finishers, drap-ers, embroiderers, pleaters, shipping and receivingdepartment employees, mechanics, maintenance em-ployees, and general non-supervisory floor help.EXCLUDED:  Owners and partners, managersand engineers, and other supervisors who have theactual right to hire and fire, but who do not handle
production work as part of their regular work or any
other work belonging to the bargaining unit, watch-men and guards.WE WILL NOT fail to make contributions to theILGWU-Employers Vacation, Health and Welfare Fundon behalf of unit employees as required by our collec-tive-bargaining agreement with the Union.WE WILL NOT refuse to permit the Fund to conduct anaudit of our records regarding the unit, which audit weare required to permit under the terms of our collective-
bargaining agreement with the Union.WE WILL NOT insist that the Union agree to settle andwithdraw pending unfair labor practice charges againstus as a condition of our making the above-mentioned
contractually required contributions to the Fund and as a
condition of our allowing the Fund to audit our records
regarding our payments to the Fund.WE WILL NOT fail and refuse to provide the Union withthe information requested by it in about April, July,August 12 and 13, and September 1, 1998, which infor-mation is necessary for, and relevant to, its performanceof its function as the exclusive representative of the unit.WE WILL NOT unilaterally change the established prac-tice by which the Union had adequate and meaningfulaccess to our facility and to the unit employees so that
the Union could perform its function as the exclusive
representative of the employees, and WE WILL NOT denythe Union such access.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recognize and bargain with the Union as theexclusive collective-bargaining representative of the em-ployees in the above unit, and WE WILL comply with theterms and conditions of employment of our collective-bargaining agreement with the Union that automaticallyrenewed and was effective for the 1-year period endingon February 28, 1999.WE WILL make the contributions to the ILGWU-Employers Vacation, Health and Welfare Fund on behalfof the unit employees as required by our collective-bargaining agreement with the Union, and WE WILL reim-burse the Fund for our failure to do so since about March1997.WE WILL make whole the unit employees, by reim-bursing them for any expenses ensuing from our failureto make the required contributions to the Fund, and forany losses attributable to our failure to abide by the termsof the collective-bargaining agreement, with interest.WE WILL permit the Fund to conduct an audit of our re-cords regarding the unit, in accordance with the terms ofour collective-bargaining agreement with the Union.WE WILL furnish the Union with the names, addresses,telephone numbers, and dates of hire of all unit employ-ees, and with payroll records and other data necessary todetermine if we had lowered piece rates paid to unit em-ployees and to determine whether we had set piece ratesto achieve the yields required by article 24 of our collec-tive-bargaining agreement with the Union.WE WILL restore the established practice by which theUnion had adequate and meaningful access to our facilityand to the unit employees so that the Union could per-form its representative functions, and WE WILL providethe Union with such access pursuant to that practice.SORRENTO COATS, INC.